Title: Remission for Aaron Jones, 15 December 1815
From: Madison, James
To: 


                    
                        [15 December 1815]
                    
                    Whereas it has been represented to me that Aaron Jones, of the County of Alexandria, in the District of Columbia, was some time ago, charged with a misdemeanor, committed in the County of Alexandria, and that he has been duly convicted before the Circuit Court of the United States for the County aforesaid, in the District aforesaid, of the offence with which he was so charged, and, thereupon, was sentenced by the said Court to pay a pecuniary fine to the United States, and to be confined in Prison until he should satisfy the same; and whereas it has been made to appear to me that the said Aaron Jones has already undergone a rigorous confinement in

prison, and that a still longer confinement, whilst it would be entirely unavailing, might involve the United States in much additional expense: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the Premises, and for other good causes me thereunto moving, have remitted, and I do hereby remit the fine aforesaid, and every part thereof, willing and requiring that the said Aaron Jones be forthwith discharged from his Imprisonment.
                    [seal]
                    In Testimony whereof I have caused the seal of the United States to be affixed to these presents, and signed the same with my Hand. Done at the City of Washington this fifteenth day of December AD 1815, & of the Independence of the United States the fortieth.
                    
                        James Madison.By the PresidentJas. Monroe,Secy. of State.
                    
                